It seems that the execution was in the hands of the constable, who is also the defendant, at the time when the plaintiff purchased the property in question of the defendant in the execution. I therefore think that the execution was a lien on the property, so as that the defendant in the execution could not dispose of it; and that the defendant in this case, being the constable, was in the discharge of his duty when he levied upon it and sold it. I think there should be a new trial.
And of this opinion was Judge HENDERSON.
PER CURIAM.                                             New trial.
Cited: Deaver v. Rice, 20 N.C. 569. *Page 162 
(298)